Per Curiam:

At the general election of 1898, the relator, the respondent, George Russell, and J. B. McCullough were candidates for the office of governor of the State of Nevada. By the official canvass it appeared that the respondent received 3,570 votes, the relator 3,548 votes, and each of the other candidates a lesser number than the relator. The respondent was declared duly elected to the said office for the term of four years from the first Monday in January, 1899. A commission was duly issued to him accordingly, and upon said last-named date he *164duly qualified and entered upon the discharge of the duties of said office.
This proceeding is brought to oust the respondent from said office, and to instate the relator therein. The relator, by his complaint, alleges that on the 2d day of January, 1899, the respondent usurped, intruded into, and ever since and now unlawfully holds, the office of governor of the State of Nevada, and ever since has, and now withholds the said office from relator. He alleges that the relator received the highest number of the legal ballots cast for said office, and was duly elected thereto, and that a great number of ballots were cast and counted for the respondent which were illegal and void, on certain grounds named, which should have-been, and should now be, rejected from the count of votes cast for governor, and that, if they be excluded therefrom, the true result of the election will be found to be in favor of the relator.
It is due the able array of counsel of the respective parties to state that they have exhibited remarkable industry in presenting the facts, and in compiling the authorities in support of their several contentions on the legal points involved, and have maintained their positions on both questions of law and fact with great clearness and ability. To give in full the questions raised, and note the argument of counsel and the authorities cited, would doubtless fill a volume of the Nevada Reports.
In the preparation of the final opinion the members of the court have endeavored to state as plainly and concisely as they could the more important legal questions presented, and the rulings thereon made during the progress of the trial, as well as those reserved for determination till the close, with brief citations of authorities, and mainly without elaboration. For full citation of authorities on the several questions raised and discussed, reference is made to the briefs of the counsel. The desire of the court has been, throughout the trial, to reach as speedily as possible the final and paramount question in this case, for which of the candidates, the relator or the respondent, were the greater number of legal ballots cast for the office of governor? and from the evidence *165obtained by an inspection of the ballots themselves to arrive at a correct conclusion.
Preliminary Question: The respondent presented a preliminary question' — an objection to the jurisdiction of the court on the ground that the proceeding was not brought by the attorney-general, or in his name. The statute authorizes that officer to bring such action upon his own information, or on the complaint of a private party in the name of the state, against any person he has reason to believe usurps, intrudes into, or unlawfully holds or exercises, any public office or franchise. (Gen. Stats. 3342.) He may, in addition to the statement of the cause of action, set forth in the complaint the name of the person rightly entitled to the office, with a statement of his rights thereto. (Gen. Stats. 3343.) The attorney-general, not believing that' the respondent had usurped, intruded into, or was unlawfully holding the office of governor, refused to bring the action. He interposed no objection to the relator bringing the action in the name of the state on his own relation, and the court granted him leave to do so. The constitution vests in this court original jurisdiction in quo warranto proceedings. The respondent’s objection was overruled, not without the court entertaining doubts as to the correctness of the ruling. To have dismissed the proceeding would have left the relator without an adequate remedy, although by his complaint he showed that he had a right to said office.
“An act relating to elections” (Lawrs 1873, p. 197) provides for contesting the election of any person declared duly elected to a district, county, or township office, but it contains no valid provision for contesting the election of a person declared elected to a state office. The only remedy a person has, who may be duly elected to a state office, to oust one unlawfully holding the same, and have himself instated, is by proceedings in quo warranto; and when the prosecuting officer refuses to institute such proceedings there is no remedy, unless the contestant be permitted to bring the action on his own relation. Evidently the legislature did not intend to deny to any person the right to have his claim to an office adjudicated by the courts in the event'of the refusal of the *166prosecuting officer to act, when such person’s claim is based on such alleged facts as show him to be entitled to the office-By an oversight the legislature has failed to provide for such contingency. Its attention now being called to it, doubtless appropriate legislation will be had, and contestants and courts be relieved from such embarrassment.
Inspectors and Glerics: The statute (Laws 1873, p. 197, sec. 2) provides that the inspectors and clerks of election “shall not be appointed from the same political party,” The question of the validity of the appointment of inspectors and clerks in Humboldt and Lander counties from the same political parties was raised by respondent’s demurrer to the complaint. Held, that said provision of the statute is directory, and non-compliance therewith, simply, is not sufficient ground for rejecting the vote of the county or precinct; that it is only those provisions of the election law relating to the time and place of holding elections, the qualifications of voters, and such others as are made essential prerequisites to the validity of an election, that are mandatory; that an honest or mistaken disregard of them, not resulting in fraud, will not justify the rejection of an entire vote of a precinct. (Russell v. McDowell, 83 Cal. 70, 23 Pac. 183; Paine, Elect. 379; 6 Am. & Eng. Enc. Law, 302; McCrary, Elect.)
Misconduct on the part of the inspectors, electors and bystanders at Paradise and Kennedy precincts in Humboldt county, and at three precincts named in Lander county, at said election, was alleged by the complaint, setting forth specific acts done, such as are prohibited by an act to promote the purity of elections, and by that act made criminal offenses. It was not alleged that the respondent in any manner participated in said acts, or that they were done with his knowledge or consent, or that any elector who desired to vote for the relator was prevented from properly marking his ballot in secret and casting it for him, or that any elector was influenced to vote for respondent on account of any of the alleged acts, or that any elector who voted at either of said precincts participated in any of the said acts. On demurrer to the complaint, held: That said alleged acts are not sufficient grounds for rejecting the vote of any of the said precincts from the canvass of the votes cast for governor.
*167By the terms of said act to promote the purity of elections, it is provided that the election of a person to office shall not be void, nor shall he be removed from or deprived of his office, by reason of the commission of any of the offenses prohibited by said act, if not committed by him, or with his knowledge or consent. (6 Am. & Eng. Enc. Law, 359, 360; McCrary, Elect. 530; State v. Mason, 14 La. Ann. 505.) And that it is well settled by authority that any irregularity in conducting an election which does not deprive a legal elector of casting his vote according to law, or admit a disqualified person to vote, or cast uncertainty on the result, and has not been occasioned by the agency of a party whose right to office is in contest, shall not vitiate the election. (Gass v. State, 34 Ind. 425; Cooley, Const. Lim., 6th ed., 777, and cases cited.)
The Soldiers’ Votes: It was alleged by the complaint that Troop A, First Nevada Cavalry, in actual service in the United States army without the boundaries of the state, on the 8th day of November, 1898, on board ship on the high seas, between the coast of California and the Hawaiian Islands, who were citizens and electors of this state, held an election and cast their ballots in due form of law, and made due return thereof, to the secretary of state; that the board of canvassers, consisting of the governor, chief justice of the state, and the United States district attorney, as provided in the election ordinances of the constitution of this state, and the present state board of canvassers, consisting of the chief justice and one or more of the associate justices, have each failed to open and canvass said soldiers’ votes; that said votes, if opened and canvassed, will show 11 votes cast for the respondent and 24 votes cast for relator; and that said votes should be canvassed and counted by the court. Held, that said election ordinance applied only to the election held in pursuance of the mandate of congress, found in the enabling act, requiring the constitutional convention to submit for ratification or rejection the constitution to the people of the Territory of Nevada, including those in the army of the United States, both within and beyond the boundaries of the territory; that the provisions of said ordinance do not, and were not intended to, apply to future elections held under the *168constitution and state government, but only to the election therein specifically provided for,' and to any future election that congress might for any reason order for resubmitting the constitution to the people of the territory, as congress did with reference to a constitution framed by a convention for Kansas a few years before; that there is no statutory provision regulating the manner of voting or holding elections by persons who may be in the military or naval service of the United States, beyond the boundaries of the state, or for making returns of such election; and that without such provisions no such election could be legally held. (Cooley, Const. Lim. 98.)
The Answer: The respondent’s answer consists of denials and allegations. The question of the validity of 447 ballots cast for relator in Reno was raised. It was most earnestly and elaborately argued by respective counsel, as the decision of the court if against relator’s contention, it was doubtless considered, would terminate the .proceeding, under a rule adopted in the Sweeney-Hjul Case, 23 Nev. 409, 48 Pac. 1036, and 49 Pac. 169. The opinion and rulings of the court on that question were given as follows:
“ The respondent has set up in his answer, as an affirmative defense, that at said election there were five election districts duly established in the city of Reno, each district embracing one of the five wards of the city; that the act incorporating the city provided that the electors of each ward should elect one councilman, the five councilmen thus elected to constitute the board of councilmen of said city; that in each ward a certain number of ballots, all of which had printed thereon the names of all the candidates for city councilmen, were cast and counted for the relator, amounting in the aggregate in all the wards to 447 ballots, on which there were crosses and other illegal and distinguishing and identifying marks made opposite the name of the persons named and nominated for councilmen in each of the other wards of the city.
“The relator interposed a general demurrer to that portion of the answer, and asked the court to decide the question of the validity of the ballots cast in the respective wards by voters who voted for councilmen who resided in, and were *169candidates for the office of councilman for, award other than that in which the voter resided or was entitled to vote, irrespective of the allegations that said ballots contained other distinguishing and identifying marks. It is claimed by the relator that, under the act incorporating the city of Reno (Stats. 1897, p. 50), each elector of the city had a right to vote for all five of the city councilmen. Upon this question the court is of one mind. By section 3 of said act it is provided that the corporate powers of the city shall be vested in a city council, to consist of five members, who shall be actual residents and owners of real estate in the city, who shall be chosen by the qualified electors thereof, provided that no two or more of said five councilmen shall be residents of the same ward. If this section stood alone, without further enactment limiting or restricting in any manner its provisions, then would the claim of the relator be tenable; but it is further provided by section 5 of said act that at the general election in November, 1898, and at each general election thereafter, there shall be elected one councilman in each ward, who shall bé a resident of such ward, and an owner of real estate in the city, who shall hold office for the term of two years, and until their several successors are elected and qualified.
“The further provision of said section relates to the manner of filling any vacancy that may occur in the board, and the time the councilmen so elected shall enter upon the discharge of their duties. It cannot be said or urged with any reason that the legislature did or intended to do an unnecessary thing by the enactment of section 5 of said act, yet, if relator’s contention is true, then it was unnecessary to provide that there should be elected 'one councilman in each ward who shall be a resident of such ward,’ as section 3 practically made provision for the same. If the legislature did not intend what is said in express terms, then it did an unnecessary thing, and the requirements of section 5 would have been complete by the simple provision for the election of five councilmen at the general election of 1898, and at each general election thereafter, to hold office for a term of two years, and until their successors are elected and qualified. This is the construction we are asked to put upon this section, and, in order so to do, must eliminate language deliberately *170incorporated in the statute by the legislature, that would give it a meaning different from the one claimed.
“It is not our duty to legislate, or to destroy legislative intention, except for constitutional reasons, under well-established rules. It is our duty to construe laws and give effect to legislative intention. Under well-settled rules of construction (so well settled as not to require citation of authorities), to the effect that the courts will look into the statutes themselves (the language used by the lawmakers in the statutes), and, in order to give effect to all the provisions of the statutes, will consider the various sections thereof together, the question becomes plain and simple. Under these rules the councilmen of the city of Reno were to be chosen by the electors of the city — each councilman by the electors of his ward. In other words section 3 provides for the election of the city councilmen of the city, and section 5 provides for the manner of their election, etc. The language used in our constitution presents almost an exactly parallel case, from which the same claim could as reasonably be made, and yet no one would pretend to make such a claim. Section 1 of article 2, providing how and by whom the elective franchise may be enjoyed, declares that every male citizen of the United States, not laboring under disabilities named in the constitution, of the age of twenty-one years and upwards, who shall have actually, and not constructively, resided in the state six months, and in thé district or county thirty days, next preceding any election, ‘shall be entitled to vote for all officers that now are or hereafter may be elected by the people, and upon all questions submitted to the electors at such election.’
“ The right to vote for all officers, from governor to and including all assemblymen and state senators, could not be given in stronger or broader language, and, standing alone, such right might reasonably be claimed by the elector; yet no one claims to exercise the right, because, by subsequent sections, in a different article, provision is made for the election of senators and assemblymen in their respective districts. The assertion of any such right by the individual elector could be maintained only by ignoring and utterly disregarding the subsequent sections regulating and governing the *171election of senators and assemblymen in their respective districts. The same may be said of section 3, incorporating the city of Reno. If each elector of the city has the right to vote for all the five councilmen to be elected therein, then must we disregard the express provision of section 5 of the same act. It has also been claimed that a councilman, under the law, has no exclusive power or authority in his own ward. Here, again, the analogy between the statute and constitution is apparent. Neither has the assemblyman or senator, by constitution or law, any exclusive power or authority in his county or district.
“We come now to the more serious and important question, involving the application of the rule laid down in Sweeney v. Hjul to the facts alleged in respondent’s 'answer. We fully realize the importance and effect of that rule, and the strength of the reason upon which it is based, under the Australian ballot law, as applying to the individual elector and the individual ballot; yet a case has arisen under the construction of that act which could never have been contemplated by the legislature in its passage, and the strict construction of which would operate to disfranchise a large per cent of the voters of the state living in the same county, and by the same strictness of construction would, upon a more careful examination of the act, exclude the ballots of any precinct or county which might through the fault of the officers have printed thereon names of officers for whom the elector had no right to vote in such precinct or county.
“The right of the single elector may be and is just as sacred as the rights of the many, under our constitution; yet where a construction of the law is likely to disfranchise a large number of the electors in a case, arising through the mixed fault of the officers and voters in preparing and casting ballots in a precinct or county, in which reason almost conclusively suggests that there was neither fraud nor corruption on the part of either, there being no showing, by averment or otherwise, outside the ballots, of such fraud or corruption, and which never could have been contemplated by the legislature in the passage of the act, the language of which must be construed by the court in order to give it a just and reasonable effect and harmonize it with constitu*172tional rights, and that much-desired purity of election intended by its passage, and where it is apparent that any modification of the construction of such act heretofore given cannot be made in the interest of many, under the above showing, without injury to the individual and his rights, then justice demands that the rule and construction be abrogated, in the interest of all, and the settlement of the matter be left to the legislative department to provide in express and certain terms, having regard for the constitution, plain and simple rules that shall govern in all such cases.
“For these reasons a majority of the court deem it proper to overrule that part of the decision in Sweeney v. Hjul applicable to the facts shown by that part of the answer under consideration, and sustain the relator’s demurrer thereto. This conclusion has been reached after deliberate and careful consideration and discussion, and not without some doubt, and is based in part upon the rule that public interest in matters of this kind will be best subserved by giving a law of doubtful meaning the construction that will result in the least wrong and injustice.”
The Election in Storey County: For further answer the respondent alleged, in substance, that on the 3d day of November, 1896, F. C. Lord was duly elected state senator for Storey county for the term of four years from and after the 4th day of said November, and subsequently duly entered upon the discharge of the duties of his office; that thereafter, on the 8th day of July, 1898, he was duly appointed paymaster in the army of the United States, (a lucrative office), with the rank of major; that on the____day of October, 1898, J. A. Conboie was nominated as a candidate for state senator by petition filed with the county clerk of said count}', to fill the unexpired term for which Lord had been elected; that at said last-named date there was no vacancy in the office, and the governor of Nevada had not by proclamation called an election to fill any such vacancy; that the name of J. A. Conboie was printed on the ballots distributed and used in all the precincts in said county at said election; that there were 595 ballots cast and counted for relator for said office of governor with the name of said J. A. Conboie printed thereon as a candidate for state senator, and with a cross opposite his *173name on each ballot. It was alleged that said ballots, by reason of the above alleged facts, were illegal and void, and should not have been, and should not now be, counted for the relator.
The constitution provides: “No person holding any lucrative office under the government of the United States, or any other power, shall be eligible to any civil office of profit under this state.” (Article IV, sec. 9.) It was admitted in argument on demurrer to the above portion of the answer that F. C. Lord accepted said appointment and entered upon the duties of the office. Held, that, by reason of the acceptance of said appointment, he became incapable of legally holding the office of state senator; that the acceptance of the federal office was a resignation of the state office, and created a vacancy in the latter office. (State v. Clarke, 3 Nev. 570; State v. Clarke, 21 Nev. 333, 31 Pac. 545; McCrary, Elect., 3d ed., sec. 301; People v. Carrique, 2 Hill, 93; People v. Leonard, 73 Cal. 230, 14 Pac. 853.) It was contended by counsel, upon the authority of the California cases, that a special election must be held to supply a vacancy occuring before the expiration of a full term in office, and that the proclamation of the governor is necessary to the validity of a special election. No such proclamation was issued with respect to any vacancy in the said office of state senator.
Section 1668, Gen. Stats., provides: “ When any vacancy shall occur in the office of a member of the senate or assembly by death, resignation or otherwise, and a session of the legislature is to take place before the next general election, the governor shall issue a writ of election * * * to fill such vacancy.” Held, that no proclamation or writ of election was necessary to enable the people of said county to legally fill said vacancy at said election, as there was no session of the legislature to take place between the date of the occurrence of said vacancy and the next general election. It was argued that voters are not presumed to know that an officer has resigned or died, and that one of the functions of the governor’s proclamation is to give notice of the fact of a vacancy. But F. C. Lord was a prominent citizen of Storey county, and well known to the people, and for several years prior and up to said appointment was the duly commissioned *174and acting colonel of the Nevada National Guard. His appointment to and acceptance of said office of paymaster were of great public notoriety, and the people of Storey county were as well advised of these facts, and that a vacancy existed in the said office of state senator, as the governor or any other person. Held, that said election for state senator was a valid election, and that none of the 595 ballots cast as aforesaid should be rejected in the count for relator by reason of being so cast, or because of a cross being made thereon opposite the name of J. A. Conboie.
.Registration: It is alleged by the answer that in the city and township of Reno there were more than 300 names of persons illegally placed on the register of voters by parties other than the registry agent, and that more than 200 of these persons thus illegally registered cast their ballots for the relator, and that said ballots were canvassed and counted for him. It is contended by counsel for respondent, as we understand, that the votes of these persons should be excluded from the count in this case, or, if that be impracticable, that the election held in Reno be declared void, so far as the governorship is concerned. It is not alleged, nor was it attempted to be shown, that said 300 persons, or any of them, were not duly qualified electors, by reason of the want of any of the electoral qualifications prescribed by the constitution.
The evidence as to said registration is that the registry agent, by reason of being sick for 10 or 12 days immediately preceding the statutory time for closing the registration, was unable to attend to the registration of the voters, and he requested W. D. McNeilly, the constable, who had his office in the room with the registry agent, to take the names of persons applying for registration in his absence, and enter them on the official register. Subsequently the registry agent certified the names of all of these persons to the inspectors of election in the several wards of Reno, with the names of the persons he had registered himself. Most of these persons, if not all, voted at said election. McNeilly testified that he registered no one about whose right to registration he had any doubt; that he consulted the district attorney and the chairman of the board of county commis*175sioners, and they advised him to go ahead and register the voters. Although there is no evidence tending to show bad faith on the part of any one,'and we are of the opinion that all connected with said registration acted in good faith, yet such registration was without authority of law. The provisions of the registration law for ascertaining whether the applicant for registration is legally entitled thereto should be strictly followed. This was not done in the registration in question. Besides, no one is legally authorized to register voters, except justices of the peace and other persons duly appointed and qualified as provided by statute for that purpose.
While the statute provides for filling a vacancy occasioned by death or resignation of the registry agent, there is no provision for the registration of voters in case of any other disability of the agent. By section 14 of the registry law, the fact that the name of a person offering to vote appears in the check list'and copy of the official register furnished the inspectors by the regular registry agent is prima facie evidence of such person’s right to vote. The inspectors have no right to refuse to receive his vote, except upon his failure to prove his identity as the person who was registered in that name, when required to do so under the provision of said section. “They are only ministerial officers in such a case, and have no discretion but to obey the law and receive the vote.” (Cooley, Const. Lim. 617; Wolcott v. Holcomb, 97 Mich. 361, 56 N. W. 837.) .
Under the above facts and circumstances, we are of the opinion that the ballots of the said persons so registered should not be rejected on account of said irregular or illegal registration.
Non-Resident Voters: It' is alleged by the complaint that several persons named voted for the respondent at certain precincts who were not residents of the county, and like allegations are made by the answer with respect to persons who voted for the relator, but neither party produced any evidence to sustain such allegations. It is alleged by the complaint that in certain precincts in Lander county some 20 or more persons named voted for respondent who were not residents of the precinct, but residents of other precincts in *176the county, and similar allegations are made with respect to certain persons having voted for respondent in Nye, Eureka, and Humboldt counties, precincts other than that of their residence. The answer contains like allegations with respect to persons who voted for the relator in several counties. As to the residence required as a condition to the right of voting, the constitution provides that 6 months’ actual residence in the state, and 30 days’ in the district or county, next preceding any election, shall entitle every person to vote for all officers to be elected by the people.
The statute makes it the duty of the county commissioners to establish election precincts and define the boundaries thereof, but if there be an election precinct established in any county, with the boundaries so defined that the courts or the electors may determine the territorial extent of the precinct, it has not been shown in this case. In a county where there are no election precincts properly established and bounded, an elector of the county, properly registered by any registry agent therein, can legally take the certificate prescribed by section 10 of the registration law, which will entitle him to have his name registered at any other polling place in the same county at any time before the delivery of the certified copy of the register to the inspectors of the election, and when so registered he will be entitled to vote at such polling place.
Errors of Inspectors: It is alleged by relator, in substance, that in certain precincts of the several counties legal ballots were cast for him, but not counted by the inspectors; that in certain precincts a certain number of ballots, amounting in the aggregate to several hundred, which contained distinguishing and identifying marks, such as to render them void, were cast and counted for the respondent. By the answer it is likewise alleged that a certain number of legal ballots in certain precincts were cast for respondent, but not counted for him, and that in certain precincts and counties a great number of illegal and void ballots, by reason of distinguishing and identifying marks made thereon, were cast and counted for the relator. In support of these allegations, respectively, the parties offered in evidence the ballots. In nearly every instance when the ballots were offered from a *177county or precinct, an objection to tbeir introduction was made by the other party, on several grounds.
The ballots were produced in court by the present county clerks, whose testimony is clearly sufficient to show that the ballots were properly cared for after coming into their possession, but in most cases the ballots were shown to have been in the custody of other officers before being received by the clerks. These other officers were not present, and their testimony was not taken. The ballots were admitted under the objection; the court reserving the consideration of the objections until its examination of the ballots themselves, the official returns of the inspectors, and the ballots returned as rejected by them. From such examination it clearly appears that there was no marking of or tampering with any of the ballots after leaving the hands of the voters that impeaches their validity. All of the objections to the introduction of the ballots in evidence are overruled.
The Ballots: The relator and the respondent, by their respective counsel, examined all the ballots cast in the state, in open court, except from four precincts, in which the official returns show that 60 votes were cast for relator and 100 for the respondent; and each party objected to certain ballots on the alleged grounds that they contained distinguishing and identifying marks, and by reason thereof were void, and should not have been counted by the inspectors, and should not be counted by the court. The relator objected to 564 ballots cast for respondent, and the respondent objected to 593 ballots cast for the relator. There were 6,018 ballots cast for the two candidates to which no objection was made by either party. Of these ballots the relator received 2,979, and the respondent 3,039. Of the ballots cast for respondent, and counted for him by the inspectors, to which the relator objected on the ground that they contained illegal, identifying, and distinguishing marks, the court rejected 135, upon the ground specified.
Of the ballots cast for relator, and counted for him by the inspectors, to which the respondent objected on the same ground, not including the so-called red-line ballots, the court rejected 119. Deducting the 135 ballots from 3,570 counted for respondent as shown by the official returns leaves him *1783,435 votes. Deducting the 119 ballots from 3,548 counted for the relator as shown by said returns leaves him 3,429 votes. The inspectors rejected in the aggregate 5 legal ballots cast for the relator, and by errors otherwise in the counts made his vote 6 less in the aggregate than he properly received. In one precinct 2 more votes were counted than were cast for him. The relator’s net gains are 9 votes. The inspectors rejected in the aggregate 12 legal ballots cast for the respondent, and by errors otherwise in the count made his vote 2 less than he received, and by like errors in other precincts he was given 3 more votes in the aggregate than were cast for him. The respondent’s net gains are 11 votes. To the above number of votes cast for the relator we add his said net gain, making his total vote 3,438. To the above number of votes cast for the respondent we add his said net gain, making his total vote 3,446 — a majority over the relator of 8 votes, not considering the 55 red-line ballots cast for the relator, which, as will be seen below, the court rejected on the grounds therein given.
Objections: We come now to the consideration of the objections made to the ballots offered by the respective parties. The necessarily hasty examination of a part of the relator’s objections to ballots, made during a temporary adjournment of court, and without a copy of the reporter’s notes, resulted, as we anticipated, in some mistakes in overlooking objections made, to which counsel on both sides subsequently called our attention. We have again examined all the ballots, and carefully noted the objections taken thereto, as shown by the copy of the reporter’s notes, and have endeavored to correct any such errors — errors mainly due to rulings upon objections to ballots which had been rejected by the election officers, and in some cases where the markings rendering the ballots void were, from their position and character, not easily detected during the hasty examination given. It is sufficient to say that, in the absence of any averment or proof of fraud or corruption on the part of any person at the election, we have considered the constitutional right of the electors, as well as the rights of the relator and respondent, in all the rulings upon objections to the separate ballot, and have held ballots good and valid in all instances *179where such ruling was not in violation of the spirit and strict letter of the law, and have thereby followed the rulings of this court in the earlier cases coming under the provisions of that law.
We have also taken into consideration the fact that the markings required to be made by the elector as indicating his choice of candidates must be made by pencil, by as many different persons as there were ballots cast; that there were electors of different ages, conditions of health, and of different experience in the use of pencils. We have also taken into consideration the place required by law where the markings were made. We have also considered the fact that the law does not, and could not possibly, specify the size, the length of the lines composing the cross, or the angle at which' these lines should cross each other, that no two persons make the same kind or character of a cross with a pencil, and that it is a rare occurrence that the same person makes the same kind or character of a cross with the same pencil under the conditions imposed.
We have therefore overruled objections to the validity of ballots based upon the following alleged bad markings: In all cases where the elector had attempted to make the cross, and had actually made the so-called letters “Y,” “T,” inverted “T,” “V,” inverted “V”; also, where the cross made resembles the figure “4”; also, the so-called double crosses, where it is apparent the voter had attempted to retrace the lines composing the cross; also, crosses made by curved or irregular lines, evidently the result of nervousness or physical infirmity, or the roughness of the boards upon which the ballot was placed for marking; also, accidental pencil markings; also, ink blotches, evidently the result of accident on the part of the election officers; also, dirty finger marks; also, crosses indiscriminately appearing upon the face of the ballots, where it is evident such crosses were simply the impressions of crosses made in the proper places upon the ballots with a soft lead pencil, and such impressions were made by the folding of the ballots (of this class there were a very large number of ballots); also, ballots with words written thereon in pencil or ink, where it is apparent from the position of the words upon the ballot, the import of the words themselves, *180and the character of the writing, that the same was done by the election officers after the ballot had been marked and east by the voter; also, ballots marked with large and heavy crosses in proper place; also, accidental pencil dots and fine and irregular pencil marks; also, slight attempted erasure of crosses made by the bare finger; also, crosses found upon the back of the ballots, where it is apparent that the same were made from the impression of the pencil in the attempt of the voter to properly mark his ballot resting upon a stained or dirty board; also, some of the so-called stars, evidently the result of an attempt 'to retrace the lines composing a cross, oían attempt to retrace such lines by one with a nervous hand, or upon rough boards; also, crosses made with a slight hook at one or the other end of the lines forming them.
Many objections were also made to ballots based upon the form and irregularity of the crosses, which we do not deem it necessary to specifically name.
Objections to ballots which have been sustained are in the main based upon the following kind or character of marks: Ballots with horizontal lines thereon; ballots marked with a capital “ W,” and a horizontal line crossing the same; ballots in some instances marked with a perpendicular or vertical line; ballots marked with a circular loop; ballots 'marked with crosses, and the same erased or scratched out with a lead pencil; ballots with erasures sufficient to deface and destroy the texture of the paper; ballots with words written thereon, in all cases where it is apparent that the words were written by the elector, or by some other person unauthorized, before the same were cast by the elector; ballots with crosses on the margin thereof, and not after the names of candidates to be voted for; a ballot with the letter “D” of “A. D.,” in the official heading thereof, scratched over deliberately with a lead pencil; ballots marked with crosses not after the names of any candidates to be voted for, but placed after the designation of the office; ballots with crosses placed immediately between the printed names of the candidates; some ballots marked with stars and with marks resembling spiders; ballots with the cross and also a figure “1” placed thereafter; ballots where the elector had voted for the proper number of *181candidates for some office, and had also placed an additional cross in the proper place after the blank space left for the writing in of the name of any candidate nominated to fill a vacancy; ballots where the elector had scratched off with a pencil words or names printed thereon; ballots where two crosses are made after the name of a candidate voted for; ballots marked with a cross in proper place, and inclosed with the letter “0,” or circular lead pencil mark; a ballot bearing no cross, but with a perpendicular pencil mark in proper place after the names of all the candidates intended to be voted for; ballot with the letter “S,” and a vertical line drawn through the same; ballots with the crosses placed immediately to the left of the names of the candidates voted for; ballots with equation marks between the printed names of the candidates and the party designation; ballots marked with two vertical lines not forming a cross (ballots whereon the voter had voted for more candidates for the same office than were to be elected were not held to be void, but such ballots, where the elector had attempted to vote, or had voted, for the relator and the respondent, or for the relator or respondent, and some one of the other candidates for governor, were not counted for either relator or respondent or'other candidate for governor); ballots marked with the letter “N,” and a horizontal line drawn across the same; a ballot with a cross in the letter “0” of the printed word “Official”; ballots marked with a blue or purple pencil; ballots marked with ink; ballots marked with the ordinary business check mark; ballots with the cross between the name of the officer to be elected and the instruction “Vote for One,” etc.
Ballots with the crosses directly on the line between the candidates for governor, and in such a position as to prevent the court from determining for what candidate the same were intended to be cast, have not been held to be void, but such ballots have not been counted for the office of governor, and other ballots bearing marks the character of which renders it impossible to describe. We deem it necessary to say here that under the law we have held as valid and counted all ballots having a proper cross, not in the square prepared thereon in printing, but after and to the right of the names *182of the candidates voted for. Accordingly specific objections to the various ballots marked as exhibits and filed in the action have been sustained as follows:
In Nye county, Union Canyon precinct, relator’s Exhibit No. 1; in Currant Creek precinct., relator’s Exhibit No. 3; Tybo precinct, respondent’s Exhibit No. 4.
Lyon county,-Wabuska precinct, relator’s Exhibit No. 1; Dayton precinct, relator’s Exhibits Nos. 6, 8, 12, 15, and 16; respondent’s Exhibits Nos. 8, 9, 10, 13, 14, and 16; Silver City precinct, relator’s Exhibit No. 1 and respondent’s Exhibit No. 1; Mason Valley precinct, relator’s Exhibits Nos. 1, 2, 3, 4, 7, 8, 9, 10, and 11; respondent’s Exhibits Nos. 1, 2, 3, 5, 7, and 8; Sutro precinct, relator’s Exhibits Nos. 1 and 2. In Plummer precinct, Lyon county, objections to relator’s Exhibit No. 1 are sustained, and objections to respondent’s Exhibit No. 1 are also sustained.
Lincoln county, Delamar precinct, relator’s Exhibits Nos. 2, 31, 33, and 34. In the same precinct, relator’s Exhibit No. 16 is a ballot objected to because the cross is immediately on the line between the names of Sadler and Russell. Relator’s Exhibit No. 9 is a ballot objected to for the reason that the elector had voted for both the respondent and McCullough for governor. The official returns show that the board of inspectors did not count either of these ballots for the respondent, and it is therefore unnecessary to pass upon the same, or consider them as a part of the final result. In the same precinct objections to respondent’s Exhibit No. 1 were sustained. In Pioche precinct objections to relator’s Exhibits Nos. 1, 3, and 4 are sustained, and objections to respondent’s Exhibits Nos. 1 and 2 are sustained. In this precinct 1 ballot was voted for both the respondent and relator, but the same was not counted in the official returns. In Mesquite precinct objections to relator’s Exhibit No. 1 are sustained. In Hiko precinct objection to relator’s Exhibit No. 2 is sustained. In Deer Lodge precinct objection to respondent’s Exhibit No. 1 is sustained. In Searchlight precinct objections to relator’s Exhibits Nos. 1 to 10, inclusive, are sustained. In Panaca precinct objections to relator’s Exhibit No. 1 are sustained.
Eureka county, Eureka precinct No. 1, objections to relator’s *183Exhibits Nos. 2, 10, 12, 25, 35, 38, 41, and 49 are sustained. The count made by the court in this precinct corresponds with the official returns, without considering the ballot voted for both respondent and relator, to which objection was made by both parties. In Palisade precinct, relator’s Exhibit No. 2, a ballot voted for both McCullough and the respondent, was not counted in the official returns, and is not counted by the court. In Ruby Hill precinct the count made by the court shows a gain of 1 vote for the relator over the official returns. In Beowawe precinct objections to relator’s Exhibits Nos. 2 and 4 are sustained. The count of this precinct made by the court shows that the respondent gains one vote, but, as it is evident that relator’s No. 2 was not counted by the board of inspectors, sustaining the objections thereto in no manner changes the returns as officially made.
In Lander county, Austin precinct No. 1, relator’s Exhibit No. 16, a ballot voted for the respondent and rejected by the board of inspectors, is a good and valid ballot, and should have been counted for the respondent. In the same precinct relator’s No. 17 is also a ballot voted for the respondent and rejected by the board of inspectors, but should have been counted, and is by the court counted for him. By reason of the above errors, the respondent gains 2 votes in this precinct. In Dean precinct, relator’s Exhibit No. 3, voted for both Sadler and Russell, was counted by the board for the respondent, but should have been rejected. In Austin precinct No. 2, objections to relator’s Exhibits Nos. 6, 8, and 11 are sustained. In the same precinct objections to respondent’s Exhibit No. 4 are sustained.
In White Pine county, Aurum precinct, objections to relator’s Exhibit No. 1 are sustained. In Osceola precinct objections to relator’s Exhibit No. 1 are sustained. The official returns of said precinct show that this exhibit was not counted by the board of inspectors, and sustaining the objections thereto makes no change in the official returns. In Ely precinct of the same county 140 electors cast their ballots. There were found in the returns of this precinct 3 blank ballots marked “ Rejected ” by the officers, 2 of which have the strip containing the number on the right-hand side. One of the 3 ballots voted for Russell was evidently and *184clearly rejected by the board because the crosses were made to the left of the names of the candidates. Two ballots were also found among the returns marked “ Spoiled ” by the inspectors. Four other ballots were found among the returns marked “ Rejected.” One of these last was offered by the relator, and objected to because the strip containing the number remained on the right-hand side thereof. As this ballot was evidently cast without the strip being detached, under the former rulings of this court the objection is not •well taken, and the ballot should be counted for the relator. In the same precinct objections to relator’s Exhibits Nos. 2, 3 and 4, which were of the rejected ballots cast for respondent, and for the same reasons, should be counted for the respondent. Under these rulings the relator gains 1 vote, and the respondent 3 votes, in this precinct. In Hamilton precinct of the same county, objections to respondent’s Exhibits Nos. 1 and 3 are sustained. The respondent loses 1 vote in this precinct, as shown by the count made by the court. In Cherry Creek precinct of the same county, objections to relator’s Exhibits Nos. 1 and 3 are sustained. Objections to relator’s Exhibit No. 5, which is a ballot voted for the respondent and rejected by the board of inspectors, are overruled, and this ballot counted for the respondent. Objections to relator’s Exhibit No. 8, which is a ballot voted for the respondent and rejected by the board of inspectors, are overruled, and this ballot should be counted for the respondent. Objections to relator’s No. 9, another ballot rejected by the board of inspectors and voted for the respondent, are overruled, and this ballot counted for the respondent. By these rulings the respondent gains 3 votes in this precinct. In White River precinct of the same county, objections to relator’s Exhibit No. 1 are sustained.
In Elko county, Lamoille precinct, objections to relator’s Exhibits Nos. 1, 6 and 11 are sustained. In Ruby Valley precinct of the same county objections to respondent’s Exhibit No. 3 are sustained. In North Fork precinct of the same county the count made by the court shows a loss of 1 vote for the respondent. In Tuscarora precinct objections to relator’s Exhibit No. 18, a ballot cast for the respondent and rejected by the board of inspectors, and overlooked by *185the court in the former examination of the ballots, are overruled, and the ballot counted for the respondent. In the same precinct objections to respondent’s Exhibits Nos. 21, 22 and 23, which are ballots cast for the relator and rejected by the board of inspectors, objections to 2 of which ballots were overlooked by the court in its former examination, are overruled, and these ballots are counted for the relator. By these rulings the respondent gains 1 vote, and the relator 3 votes, over the official count in this precinct. In North Ruby precinct of the same county objections to relator’s Exhibits Nos. 2 and 3 are sustained. In the same precinct objections to respondent’s Exhibit No. 5 are sustained. In Elko precinct respondent’s objections to Exhibit No. 17, a ballot cast for the relator and rejected by the board of inspectors, are overruled, and the ballot counted for the relator. By this ruling the relator gains 1 vote over the official count in this precinct. In Halleck Station precinct of said county objections to relators Exhibits Nos. 1, 4, 7, 9, 11, 12, 13, 14 and 15 are sustained. In the same precinct the count by the court shows a gain of 1 vote in favor of the respondent over the official returns. This difference may be accounted for from the fact that relator’s No. 6 (a Sadler ballot) was not counted by the board of inspectors, and is counted by the court. In either event the respondent gains 1 vote in the count. In Wells precinct of said county objections to respondent’s Nos. 1 and 10 are sustained. In Toano precinct of said county objections to respondent’s Exhibits Nos. 1, 2, 3 and 5 are sustained. In Tecoma precinct of said county objections to relator’s Exhibits Nos. 1 to 4, inclusive, are sustained. In the same precinct objections to respondent’s Exhibits Nos. 1 to 6, inclusive, are sustained.
In Humboldt county, Lovelock precinct, objections to respondent’s Exhibits Nos. 16 and 19 are sustained. In Kennedy. precinct of the same county objections to relator’s Exhibit No. 1 are sustained. Objections to relator’s Exhibit No. 7, which is a ballot cast for the respondent and rejected by the inspectors, are overruled, and this ballot counted for the respondent. By this ruling the respondent gains 1 vote over the official count in this precinct. In Winnemucca precinct of said county objections to relator’s Exhibits Nos. 4 *186and 12 are sustained. In the same precinct objections to respondent’s Exhibits Nos. 9, 12, and 16 are sustained. In Mill City precinct of said county objections to relator’s Exhibit No. 1 are sustained. In Unionville precinct of the 'same county objections to relator’s Exhibit No. 1 are sustained. In McDermitt precinct of the same county objections to relator’s Exhibit No. 1, a ballot cast for the respondent and rejected by the board of inspectors, are overruled, and this ballot counted for the respondent. In Golconda precinct of the same county objections to respondent’s Exhibit No. 3 are sustained. In Sulphur Mine precinct of the same county objections to respondent’s Exhibit No. 1 are sustained.
In Churchill county, Stillwater precinct, objections to respondent’s Exhibit No. 1 are sustained. In New River precinct of the same county objections to respondent’s Exhibit No. 2 are sustained.
In Esmeralda county, Hawthorne precinct, objections to relator’s Exhibits Nos. 2 and 3 are sustained. In the same precinct objections to respondent’s Exhibit No. 3 are sustained. In Pine Grove precinct of the same county objections to respondent’s Exhibit No. 1 are sustained. In Aurora precinct of the same county objections to respondent’s Exhibit No. 1 are sustained. In Douglas precinct of said county objections to relator’s Exhibit No. 9 are sustained. In the same precinct objections to respondent’s Exhibit No. 1 are sustained. By sustaining the objections to the last-named exhibit, the returns correspond with the official count, and it is probable that this ballot was not counted by the inspectors for either candidate for governor. In Candelaria precinct of the same county objections to relator’s Exhibits Nos. 2 and 3 are sustained.
In Douglas county, Genoa precinct, objections to relator’s Exhibit No. 1 are sustained. In the same precinct objections to respondent’s Exhibits Nos. 1, 2, 3, 4, 5 and 6 are sustained. In Mottsville precinct of the same county objections to relator’s Exhibit No. 1 are sustained, and objections to respondent’s Exhibit No. 1 are sustained. In Cave Rock precinct of the same county objections to respondent’s Exhibit No. 2 are sustained. In East Fork or Gardnerville precinct of the same county objections to relator’s Exhibits *187Nos. 3, 4, 5 and 6 are sustained, and in the same precinct objections to respondent’s Exhibits Nos. 1, 2 and 4 are sustained. In Jack’s Valley precinct of the same county objections to relator’s Exhibit No. 1 are sustained, and the objections to respondent’s Exhibit No. 1 are also sustained.
In Ormsby county, First ward of Carson City, objections to relator’s Exhibits Nos. 1, 2, 3, 6, 9 and 10 are sustained. In the same precinct objections to respondent’s Exhibit No. 3 are sustained. In the Second ward of Carson City objections to relators Exhibits Nos. 1, 3, 4, 5, 6, 7, 9,11 and 12 are sustained. In the same ward objections to respondent’s Exhibits Nos. 2, 3, 4, 5, 11 and 12 are sustained. In Empire precinct of the same county objections to relator’s Exhibits Nos. 1 and 2 are sustained.
In Washoe county, Wadsworth precinct, objections to respondent’s Exhibits Nos. 2, 11, 12, and 18 are sustained. In this precinct, also, the count made by the court shows a loss of 1 vote by the respondent. In Huffaker’s precinct of the same county, objections to respondent’s Exhibit No. 2 are sustained. In Verdi precinct of the same county, objections to relator’s Exhibit No. 2 are sustained. In the same preempt objections to respondent’s Exhibit No. 1 are sustained. In.JhejFirst ward of Reno, of said county, objections to respondent’s Exhibits Nos. 2 and 4 are sustained. In this ward'thP count made by the court shows a gain of 2 votes over the official count for the relator. In the Third ward of Reno, same county, objections to relator’s Exhibits Nos. 2, 3, 4, and 6 are sustained. In the same ward objections to respondent’s Exhibits Nos. 8, 9, and 10 are sustained. In the Fourth ward of Reno objections to respondent’s Exhibits Nos. 5 and 9 are sustained. In the Fifth ward of Reno objections to relator’s Exhibit No. 2 are sustained. In the same ward objections to respondent’s Exhibits Nos. 3, 4, 5, and 9 are sustained. By the count made by the court the relator also loses 2 votes in this ward.
In Storey county, First ward, Virginia City, objections to relator’s Exhibits Nos. 1, 2, 3, 4, 5, 6, 10, 11, and 12 are sustained. In the same ward objections to respondent’s Exhibits Nos. 1, 6, 10, 14, 15, 16, 18, and 19 are sustained. In the same ward relator’s Exhibit No. 13, a ballot voted for the *188respondent and rejected by the board of inspectors, should be counted for the respondent. In the Second ward of Virginia City objections to relator’s Exhibits Nos. 2, 3, 5, and 6 are sustained. In the same ward objections to respondent’s Exhibits Nos. 2, 3, 5, 7, 8, 9, and 10 are sustained. In this ward both the relator and the respondent gain 1 vote over the official count. In the Third ward of Virginia City objections to the relator’s Exhibit No. 6 are sustained. In the same ward objections to respondent’s Exhibits Nos. 1, 2, 7, 9, 10, 11, 12, 17, 19, and 23 are sustained. In the Fourth ward of Virginia City objections to relator’s Exhibits Nos. 1 and 2 are sustained. In the same ward objections to respondent’s Exhibits Nos 1, 4, 6, 7, and 8 are sustained. In Gold Hill precinct of the same county objections to relator’s Exhibits Nos. 1, 2, and 5 are sustained. In the same precinct objections to respondent’s Exhibits Nos. 34, 55, 60, 63, and 64 are sustained.
The consideration of the objections made to the so-called red-line ballots cast in Gold Hill precinct of this county presents in many respects a new question' — one differing in important points from any other question heretofore considered and determined by this court in any of the cases arising under our Australian ballot or election law. The facífe^bpiefly stated, are that one H. J. Maguire was duly nominated by petition as an independent candidate for member oí the assembly from Storey county. The republican and silver parties had also nominated candidates for the full representation of that county for the same office. The duly certified list of candidates for office, including the name of Maguire, had been published in the newspaper as required by law. The official ballots, printed upon the official ballot paper furnished by the secretary of state, had been printed, upon which appeared the name of the said Maguire as an independent candidate for member of the assembly. The sample ballots required by the act, upon which also appeared the name of Maguire as an independent candidate for the assembly, had also been duly printed and distributed as required by law. Every step required for the information of the electors of Storey county had been properly taken by the officers authorized to act.
*189After all these steps had been taken, and on the third or fourth day preceding the election, the said Maguire presented the county clerk of that county with his resignation as a candidate for the office to which he had been duly nominated, which resignation the clerk accepted. The clerk then made requisition upon the secretary of state for additional ballot paper to print and prepare the full allotment due that county as shown by the registration, without the name of Maguire printed thereon. The secretary of state was not able to furnish him with a sufficient quantity of such paper to print the full allotment of ballots for the county, but did supply him with sufficient paper to print a number of ballots largely in excess of the number of votes cast in the county. The clerk, acting in good faith, took a large number of the ballots already printed, containing the name of Maguire, and drew red lines with ink through his name and, together with the ballots last prepared without the name of Maguire printed thereon, and with those with the name of Maguire through which the red lines had been drawn, supplied the various election officers with the full allotment of ballots, but with instructions to the officers not to give out to the electors any of the ballots bearing the red lines until after the others had been exhausted.
In all precincts in Storey county, excepting Gold Hill, no ballots were cast bearing the red lines. In Gold Hill precinct the greater number of the ballots cast were those last prepared, without the name of Maguire, and without the red lines. The election officers of Gold Hill precinct returned nearly 200 ballots of the last prepared as not having been voted, and still in book form. About 55 of ballots bearing the red line through the name of the said Maguire were cast and counted in Gold Hill precinct for the relator, to which respondent has made objections.
The chief purpose and object of the enactment of our Australian ballot law were to prevent fraud and corruption at the elections. As the most potent means for this purpose, it requires that the ballots shall be printed upon the same kind of paper for the various counties and precincts of the state, to be furnished by officers authorized in the matter by the law. Not only is uniformity in paper required, but uni*190formity in printing is regarded as essential to secure the secrecy of the ballot, through which fraud and corruption are to be prevented. In keeping with these requirements of the law, the legislature required that the elector should use the cross, or a uniform system of marking his ballot, as indicating his choice or preference of candidates,' in a booth constructed so as to shield him from the observance of persons other-than the election officers.
In other words, the legislature sought, by a uniform system of voting, including a uniform kind or character of ballots, and the printing of the same, and the markings made, to render the ballots cast absolutely secret. Therefore uniformity in kind or character of paper used for ballots throughout the state, uniformity in printing ballots for the various precincts throughout the state, and uniformity in the character of markings, as nearly as practicable, by all electors, are the very foundation and basis of our election law. No provision is made whatever, in direct terms, for the resignation of a candidate nominated for a public office. If such right exists, it arises solely by implication, under a strained construction of the latter clauses of section 7 of the Australian ballot law, as found in Stats. 1893, p. 113. If the clause of that provision by implication authorizes the resignation of a candidate for office, by the same rule of construction must it be said that the resignation must be sent to the convention making the nomination, or' a committee appointed by such convention, with delegated authority to fill vacancies, 'or the petitioners nominating such candidate.
Whatever view may be taken of this provision of the law, it is evident that the officer is authorized to print or write ■only the name of the person substituted to fill the vacancy caused by such resignation. In no event is he authorized, directly or indirectly, to make other changes upon the face of the printed ballot. When we stop to consider it — changes necessary to be made upon the tickets of the entire state, caused by a resignation of a candidate for a state office — the impracticability of this provision of the law is clearly made apparent. But, be the operation and effect of this provision of the law what it may, it is clear that any attempted changes in the face of the ballot as printed, whereby more than one *191kind of official ballot is prepared and distributed to a precinct of the county, is clearly in conflict with the spirit and letter of the law requiring uniformity in the. ballots. Any other construction placed upon the law would, in case of numerous resignations made immediately preceding the day of election, confer authority upon the officer to erase from a part of the printed ballots of any precinct the names of different candidates for various offices, with different colored inks or pencils, and thus render it possible to have cast in such precinct different official ballots, distinguishable upon their faces, and only dependent as to number upon the excess of the quantity of official ballot paper which may remain in the hands of the secretary of state after making the proper allotment to the various counties.
If two kinds of ballots can be used in the same precinct, then, under like conditions, many different kinds and forms can likewise be used, and the basis of the law thereby destroyed, leaving its provisions a dead letter upon the books. That this uniformity in ballots might be effectual, and the voter also protected in his constitutional right, and to meet the contingency arising from the facts in this case, the legislature has made ample provision. It is provided by section 16 of the act that: “In case of prevention of an election in any precinct by reason of the loss or destruction of the ballots intended for that precinct, or for any other cause, the inspector or other election officer for the precinct shall make an affidavit setting forth the fact and transmit it to the governor of the state. Upon, receipt of such affidavit and upon the application of any candidate for any office to be voted for by the voters of such precinct, the governor shall order a new election in such precinct.” (Laws, 1891, p. 43.)
It will be thus seen that had the secretary of state no ballot paper whatever, and had the resignation of Maguire been proper, and had it been necessary to prepare and print ballots upon official ballot paper, and in the form required for Gold Hill precinct, the voters of that precinct, upon the showing required, could have had an opportunity of expressing their choice for any and all candidates for office at a different time and in due form of law. We must therefore conclude that, rather than destroy the spirit of the law' — rather than *192destroy its substance — where ample provision is made for the protection of the elector in his rights and for the protection of the candidates in their rights, these ballots bearing the red lines must be excluded. It is claimed that this question has been practically settled the other way by the decision of this court in Sweeney v. Hjul, supra, and in passing upon the demurrer of the relator to that part of respondent’s answer in this action involving the validity of the ballots cast in Reno precinct.
This claim is not tenable. All the ballots in Eureka county passed upon in Sweeney v. Hjul, and all the ballots voted in Reno precinct and passed upon by the court in this action, were uniform — had printed thereon the names of all the candidates. In this action the ballots under consideration have been cast in the same precinct, with the name of Maguire printed thereon, with red lines drawn through the same, and other ballots have been cast in the same precinct, as official, without the name of Maguire printed thereon, and without the red lines thereon. In other language, the ballots cast in Eureka county and in Reno precinct were uniform, and in strict accordance with the spirit and letter of the law.
In Bullion precinct, in Lander county (overlooked in its proper place in the preparation of the opinion), the relator gains 1 vote over the official count. In East Fork or Gardner-ville precinct of Douglas county the relator gains 1 vote over the official count.
We believe it proper to suggest that certain amendments to the law as it exists will obviate many, if not all, of the objections made to the validity of the ballots. It is impossible, under the present system of marking with a pencil, to obtain uniformity in form of markings. This difficulty can be overcome by requiring, as in other states, that the markings shall be made with a rubber stamp. Many objections were also made to ballots because of writing thereon made by election officials. This should be strictly prohibited by the law, except in case of rejected ballots, and in those cases the inspectors should be required to certify over their names, upon the back of the ballot, that it was rejected by them in the count, briefly stating their reasons therefor. We also suggest that the law be so amended as to require, in direct *193and specific terms, the place or position -where the elector shall make his cross as indicating his choice of candidates. With these amendments, the law which has been so beneficial in its results, and accomplished so much for the purification of our elections, would be nearly perfect, and nearly if not quite all vexatious litigation which has grown up by reason of these defects avoided.
It is gratifying to be able to state that in this protracted proceeding, in which the respective counsel spared neither time nor energy in their efforts to present to the court such facts, if existing, as would impeach the integrity of the votes cast for the opposing candidate in the several counties, no evidence was found to cast a suspicion upon the good faith or integrity of any candidate, officer, or elector. It clearly appears that said election was entirely free from bribery, intimidation, and coercion, which it is said prevail at elections in other states. The illegal markings found Upon ballots which necessitated their rejection in this case resulted from the carelessness of voters, and the lack of paying attention to the simple mandatory provisions of the statute.
Finally, the court finds from the evidence that Reinhold Sadler, the respondent, received at said election for the office of governor of the State of Nevada 3,446 legal votes, and no more; that William McMillan, the relator, received at said election for the said office 3,383 legal votes, and no more; and, as conclusions of law, the court finds that said Reinhold Sadler was duly elected to said office for the term of four years from the first Monday in .January, A. D. 1899, and is now entitled thereto, and that he is entitled to a judgment to that effect, and judgment against said William McMillan, the relator, for his costs expended in this proceeding.
Judgment is ordered to be entered accordingly.